Mr. Justice Eakin
delivered the opinion of the court.
1. This is a motion by the respondent to dismiss the appeal. The judgment was rendered on December 9, 1914, and defendant Pearcy filed a notice of appeal February 16,1915, and an undertaking on appeal the same day. On the 19th of February, 1915, the respondent filed exceptions to the sureties on the undertaking on appeal. The appellant failed to produce said sureties for the purpose of justification within the time allowed by law, and on February 25,1915, filed a new undertaking with a different surety without notice to the respondent or leave of the court first obtained. The appellant filed a transcript in this court on the 18th of March, 1915, and thereafter asked leave of this court to file said second undertaking. He was not entitled to file a transcript or abstract until the expiration of the time to except to sureties on the undertaking had expired. Therefore, when the transcript was filed in this case, the same was premature, and gave this court no jurisdiction: See Cook v. City of Albina, 20 Or. 190 (25 Pac. 386).
*4902. A party is not entitled to substitute a new undertaking with different sureties under Section 268 of tbe Code. If the first undertaking is insufficient for any reason the appellant must first get leave of court to file a new undertaking: Simison v. Simison, 9 Or. 333, approved in Chambers v. Everding & Farrell, 71 Or. 521, 525 (136 Pac. 885, 143 Pac. 616).
The motion to dismiss is allowed.
Motion Allowed.